Case: 17-15341   Date Filed: 08/23/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15341
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:17-cr-00001-MSS-AAS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

PATRICK JEVON WILLIAMS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 23, 2018)

Before MARTIN, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Robert Godfrey, appointed counsel for Patrick Williams in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-15341     Date Filed: 08/23/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Williams’s conviction and sentence is

AFFIRMED.




                                          2